MEMORANDUM **
Balraj Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) order, adopting and affirming the Immigration Judge’s (“IJ”) denial of his application for asylum, withholding of removal and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We deny the petition for review.
Substantial evidence supports the IJ’s and BIA’s determination that changed country conditions in India rebut Singh’s presumption of a well-founded fear of persecution. See Gonzalez-Hernandez v. Ashcroft, 336 F.3d 995, 997-1000 (9th Cir.2003). Accordingly, Singh is not eligible for asylum.
Furthermore, substantial evidence supports the BIA’s determination that Singh’s past persecution did not rise to the level necessary to grant him humanitarian asylum. See Kumar v. INS, 204 F.3d 931, 934-35 (9th Cir.2000).
Because Singh failed to demonstrate eligibility for asylum, it follows that he did not satisfy the more stringent standard for withholding of removal. See id. at 935.
Finally, Singh has not demonstrated that it is more likely than not that he will be tortured if returned to India. See Kumar v. Gonzales, 444 F.3d 1043, 1055-56 (9th Cir.2006) (stating that the arrest and severe beating by Indian police did not rise to the level of torture).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.